FOR IMMEDIATE RELEASE July 27, 2010 Norfolk Southern reports second-quarter 2010 results For second quarter 2010 vs. second quarter 2009: · Railway operating revenues increased 31 percent to $2.4 billion. · Income from railway operations improved 57 percent to $733 million. · Net income increased 59 percent to $392 million. · Diluted earnings per share rose 58 percent to $1.04. · The railway operating ratio improved by 5 percentage points to 69.8 percent, resulting in a second-quarter record. NORFOLK, VA. - Norfolk Southern Corporation (NYSE: NSC) today reported second-quarter 2010 net income of $392 million, an increase of 59 percent, compared with $247million for second-quarter 2009. Diluted earnings per share were $1.04, up 58percent, compared with $0.66 per diluted share earned in the second quarter of 2009. "Norfolk Southern delivered strong financial results in the second quarter, based on continuing operating leverage," said CEO Wick Moorman. "This is our fourth straight quarter of volume growth, and we are optimistic about continued year-over-year increases in rail traffic.
